Citation Nr: 1614980	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-24 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include bilateral foot drop.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1966.  These matters are before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing in March 2015; however, he failed to report to the scheduled hearing.  

Other than the issue of service connection for a lumbar spine disability, the remaining service connection issues are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  See 38 C.F.R. § 20.702(d).  


FINDING OF FACT

A chronic lumbar spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.



CONCLUSION OF LAW

Service connection for a chronic lumbar spine disability is not warranted. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2012, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for a lumbar spine disability decided herein, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  In May 2013, the RO arranged for a VA examination and a medical opinion to be provided regarding the Veteran's claim for service connection for a lumbar spine disability.  The Board finds that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner expressed familiarity with the record, and the opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of:  a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.  These chronic diseases, including arthritis, may also be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has a lumbar spine disability due to service, and specifically due to back treatment therein.

The Veteran's STRs note that he was seen in January 1966 for back sprain and muscle spasms in the lumbar area.  In February 1966, it was noted that he had lumbar strain not responding to muscle relaxants.  An additional February 1966 record notes that the Veteran had 10 treatments and stated he was "pain free."  On August 1966 separation from service examination, his spine was normal on clinical evaluation.  On August 1966 separation report of medical history, the Veteran denied recurrent back pain.

An August 2004 CT scan of the lumbar spine showed narrowing of L4-L5 and L5-S1 disc spaces, mild osteoarthritic changes of the facet joints at L4-L5 and L5-S1 levels, and mild osteophytosis along the margins of some of the lumbar vertebrae.  An August 2004 lumbosacral MRI report notes narrowing of L4-L5 and L5-S1 disc spaces with desiccation of the discs, significant fibrous tissue surrounding the dural sac at L4-L5 level, significant abnormal soft tissue reaction around the dural sac at L5-S1 level, mild osteoarthritic changes involving the facet joints at L4-L5 and L5-S1 levels, and mild protrusion of hypertrophic changes into the adjoining neural canals and the spinal canal.

On May 2013 VA back conditions examination, the diagnoses noted were lumbar strain, resolved, herniated disc by history, and arthritis.  The Veteran reported that while in service, he was lifting something and strained his back.  The Veteran reported being unable to recall if he was treated for this condition.  It was noted that he underwent back surgery in 1995 due to a L4-5 injury with herniated disc.  Following an examination and review of his record, the examiner opined that the Veteran's current back disability is less likely than not related to his service.  The examiner noted that his STRs show a strain was diagnosed, but that it resolved while in service.  Notably, the examiner indicated that the Veteran's separation examination did not document back problems and the Veteran did not complain of any back problems.  The examiner noted that it was 29 years after the Veteran's separation from service that he had to have back surgery and indicated that the Veteran's postservice occupation was as a painter.  It was noted that the Veteran was unable to say what happened to cause his postservice back surgery.  The examiner stated that the record was absent for medical evidence to support that the Veteran had chronic complaints of lumbar spine pain from the time of his separation from service to his surgical intervention in 1995.  Thus, the examiner concluded that it was less likely than not that the Veteran's current back disability was related to his service.

It is not in dispute that the Veteran now has a diagnosis of arthritis of the lumbar spine, as such diagnosis was shown on VA examination.  Furthermore, the Veteran's STRs indicate that he was treated for lumbar strain/muscle spasms in service.  However, the preponderance of the evidence is against a finding that the lumbar spine complaints in service resulted in a chronic lumbar spine disability.  In this regard, a February 1966 X-ray of the thoracolumbar spine was noted to show no significant abnormalities.  Also, the Veteran's service separation examination is silent for any lumbar spine disability or complaints, and a clinical evaluation of the spine was normal.  Significantly, on his separation report of medical history, the Veteran denied having recurrent back pain.  Moreover, a May 2013 VA examiner who reviewed the record indicated that the Veteran's lumbar spine complaints in service resolved and were less likely than not the cause of his current lumbar spine disability.  Therefore, as a lumbar spine disability was not found on service separation examination and was not shown for many years thereafter (and arthritis was not shown in the year following service), service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

The Board has considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis of the back to a degree of 10 percent within the one year following his active duty service discharge.  In this regard, in-service X-ray reports in 1966 were normal, and arthritis was not diagnosed for many years after service.  Therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has not consistently reported a continuity of low back symptoms since service.  He reported to the 2013 VA examiner that he sustained a back injury in 1995, although he could not recall the injury, which resulted in back surgery.  For these reasons, service connection on the basis of continuity of symptomatology is also not warranted.

What remains for consideration is whether or not the Veteran's current lumbar spine disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current lumbar spine disability is unrelated to the Veteran's service/treatment therein.  The only medical opinion in the record is that of the May 2013 VA examiner who found that the Veteran's current lumbar spine disability was not shown to have begun in service or for many years thereafter.  As noted above, the examiner explained that the Veteran's complaints/treatment in service resolved and that his separation from service examination showed a normal spine.  Further, the examiner indicated that it was almost 30 years after his discharge from service when the Veteran underwent back surgery.  The examiner noted that the record was absent for medical evidence to support that the Veteran had chronic complaints of lumbar spine pain from the time of his separation from service to his surgical intervention.  In formulating the opinion, the VA examiner expressed familiarity with the record, cited to supporting factual data including the STRs and postservice treatment records, and provided a detailed rationale.  Accordingly, the Board finds that this opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current lumbar spine disability to his service is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a low back disorder, falls outside the realm of common knowledge of a lay person.

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a lumbar spine disability is denied.


REMAND

The Veteran alleges that he was exposed to herbicides during active duty while stationed on Eglin Air Force Base (AFB) in Florida and that such exposure caused his kidney disability (diagnosed as chronic renal failure), prostate cancer, anemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  His DD Form 214 shows that he was at Eglin AFB and his military occupational specialty was a supply helper.  However, a complete set of his service personnel records are not associated with the record.  As such records may be relevant to the Veteran's claims and as they are constructively of record, attempts to secure them must be made.

Additionally, the Veteran has submitted various articles indicating the Agent Orange contaminated places in the U.S., including Eglin AFB, where dioxin was stored and that Eglin AFB was the center for U.S. testing of herbicides.  Another article indicates that the Air Force admits that Agent Orange spraying was conducted in Florida, including at Eglin AFB, from 1962 to 1970.  VA has confirmed that testing for herbicide spraying techniques was conducted at Eglin AFB during November and December 1952 and again from June to September 1968.  In addition, a two square mile area of Eglin AFB was used to test various herbicides from 1962 to 1970 at a remote forested site called C-52A.  It remains unclear whether the Veteran's duties would have placed him at or near where herbicide testing was being conducted.  Accordingly, a remand for further development is required.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record complete copies of the Veteran's service personnel records.  If these records are unable to be obtained, a memorandum explaining why should be placed in the record.  

2.  Then arrange for exhaustive development to verify the specific dates of the Veteran's service at Eglin AFB in Florida, and the nature of his duties while there.  His DD Form 214 notes that his station of installation was Eglin AFB, but it is unclear when and for how long the Veteran served at this location.  All action taken and responses received must be documented in the record.  The full scope of the search should also be documented in the record.

3.  Request the United States Army and Joint Service Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged exposure to Agent Orange at the Eglin Air Force Base in Florida between approximately September 1965 and September 1966.  The Veteran has submitted various articles indicating the Agent Orange was stored at Eglin AFB and that Eglin AFB was the center for U.S. testing of herbicides.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

4.  Then arrange for any further development deemed indicated by the development ordered above.

5.  Thereafter, review the record, arrange for any further development deemed necessary, and readjudicate the service connection claims remaining on appeal, to include as due to Agent Orange exposure.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


